Case 2:20-cv-00012-JRS-MJD Document 41 Filed 04/27/20 Page 1 of 1 PageID #: 552




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 MARTIN S. GOTTESFELD,                              )
                                                    )
                               Petitioner,          )
                                                    )
                         v.                         )        No. 2:20-cv-00012-JRS-MJD
                                                    )
 B. LAMMER,                                         )
                                                    )
                               Respondent.          )


     ORDER DENYING AS UNNECESSARY MOTION FOR EXTENSION OF TIME

        Martin Gottesfeld’s motion for extension of time, dkt. [40], is denied as unnecessary. The

 Court has already granted Mr. Gottesfeld an extension of time through June 1, 2020, to file an

 amended reply. See dkt. 39.

        IT IS SO ORDERED.


 Date: 4/27/2020




 Distribution:

 MARTIN S. GOTTESFELD
 12982-104
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov
